Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claim is the inclusion of the limitation “a sixth molding layer surrounding the fifth chip structure and over the fourth chip structure and the fifth molding layer; and 
a seventh molding layer surrounding the fifth molding layer and the sixth molding layer and over the third chip structure, the third molding layer, and the fourth molding layer” as recited in independent claim 8, in all of the claims which is not found in the prior art references.
Claims 9-13 are allowed for the same reasons as claim 8, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “a second conductive structure passing through the fourth molding layer and connected to the first conductive structure, wherein a first top surface of the second conductive structure is higher than a second top surface of the third chip structure and a third top surface of the third molding layer” as recited in claim 29.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 5 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (U.S. 2017/0133351 A1, hereinafter refer to Su) in view of Yu et al. (U.S. 2018/0053746 A1, hereinafter refer to Yu).
Regarding Claim 1: Su discloses a chip package structure (see Su, Fig.12 as shown below and ¶ [0010]), comprising: 

    PNG
    media_image1.png
    479
    840
    media_image1.png
    Greyscale

a wiring structure (68/70) (see Su, Fig.12 as shown above); 
a first chip structure (58) over the wiring structure (68/70) (see Su, Fig.12 as shown above); 
a first molding layer (66) surrounding the first chip structure (58) (see Su, Fig.12 as shown above); 
a second chip structure (34) over the first chip structure (58) and the first molding layer (66) (see Su, Fig.12 as shown above); 
a second molding layer (48) surrounding the second chip structure (34) and over the first chip structure (58) and the first molding layer (66) (see Su, Fig.12 as shown above); 
a third chip structure (234) over the second chip structure (34) and the second molding layer (48) (see Su, Fig.12 as shown above); 
90) surrounding the third chip structure (234) and over the second chip structure (34) and the second molding layer (48), wherein a first sidewall of the second molding layer (48) and a second sidewall of the third molding layer (90) are substantially coplanar (see Su, Fig.12 as shown above); 
an insulating layer (50) between the first molding layer (66) (see Su, Fig.12 as shown above).
Su is silent upon explicitly disclosing wherein a fourth molding layer surrounding the second molding layer and the third molding layer; and 
an insulating layer between the first molding layer and the fourth molding layer, wherein a third sidewall of the first molding layer, a fourth sidewall of the fourth molding layer, and a fifth sidewall of the insulating layer are aligned with each other, and a boundary between the first molding layer and the insulating layer extends away from the first chip structure and ends at the third sidewall of the first molding layer.
Before effective filing date of the claimed invention the disclosed structure were known in order to mitigate asymmetric warpage and improve control over component warpage.
For support see Yu, which teaches wherein a fourth molding layer surrounding the second molding layer and the third molding layer (note: the Yu integral molding layer is equivalent to the claimed separable fourth molding layer surrounding the second molding layer, and the third molding layer because making separable molding layers not sufficient by itself to patentably distinguish over an otherwise old integral molding layer unless there are new or unexpected results) (see Yu, Fig.7 as shown below and ¶ [0080]); and 
an insulating layer (255/250) between the first molding layer (259) and the fourth molding layer, wherein a third sidewall of the first molding layer (259), a fourth sidewall of the fourth molding layer, and a fifth sidewall of the insulating layer (259) are aligned with each other, and a boundary between the first molding layer (259) and the insulating layer (255/250) extends away from the first chip structure (260) and ends at the third sidewall of the first molding layer (259) (see Yu, Fig.7 as shown below and ¶ [0045]).

    PNG
    media_image2.png
    828
    1213
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    887
    1152
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Su and Yu to enable the fourth molding layer surrounding the second molding layer and the third molding layer as taught by Yu in order to mitigate asymmetric warpage and improve control over component warpage (see Yu, Fig.7 as shown above and ¶ [0080]).
Regarding Claim 2: Su as modified teaches a chip package structure as set forth in claim 1 as above. The combination of Su and Yu further teaches wherein a first conductive structure (32) passing through the second molding layer (48) and connected to the third chip structure (234
Regarding Claim 3: Su as modified teaches a chip package structure as set forth in claim 2 as above. The combination of Su and Yu further teaches wherein a second conductive structure (56) passing through the first molding layer (66) and connected to the first conductive structure (32) and the wiring structure (68/70) (see Su, Fig.12 as shown above).  
Regarding Claim 4: Su as modified teaches a chip package structure as set forth in claim 3 as above. The combination of Su and Yu further teaches wherein a third conductive structure (56) passing through the first molding layer (66) and connected to the second chip structure (34) and the wiring structure (68/70) (see Su, Fig.12 as shown above).  
Regarding Claim 5: Su as modified teaches a chip package structure as set forth in claim 1 as above. The combination of Su and Yu further teaches wherein the insulating layer (50) is further between the first chip structure (58) and the second chip structure (34), between the first molding layer (66) and the second chip structure (34), and between the first molding layer (66) and the second molding layer (48) (see Su, Fig.12 as shown above).  
Regarding Claim 21: Su discloses a chip package structure (see Su, Fig.12 as shown above and ¶ [0010]), comprising: 
a first chip structure (58) having a first sidewall and a second sidewall opposite to the first sidewall (see Su, Fig.12 as shown above); 
a second chip structure (34) stacked over the first chip structure (58), wherein the second chip structure (34) has a third sidewall and a fourth sidewall opposite to the third sidewall, the second chip structure (34) extends across the first sidewall of the first chip 58) without extending across the second sidewall of the first chip structure (58) (see Su, Fig.12 as shown above); 
a third chip structure (234) stacked over the second chip structure (34), wherein the third chip structure (234) extends across the third sidewall of the second chip structure (34) without extending across the fourth sidewall of the second chip structure (34) (see Su, Fig.12 as shown above), 
a first protective layer (66) laterally surrounding the first chip structure (58) (see Su, Fig.12 as shown above); 
a second protective layer (48/90) laterally surrounding the second chip structure (34) and the third chip structure (234); and 
an insulating layer (50) partially between the first protective layer (66) and the second protective layer (48/90), wherein a fifth sidewall of the first protective layer (66), a sixth sidewall of the second protective layer (48/90), and a seventh sidewall of the insulating layer (50) are aligned with each other, and a boundary between the first protective layer (66) and the insulating layer (50) extends across the third sidewall of the second chip structure (34) and ends at the fifth sidewall of the first protective layer (66) (see Su, Fig.12 as shown above). 
Su is silent upon explicitly disclosing an integral second protective layer laterally surrounding the second chip structure and the third chip structure.
Before effective filing date of the claimed invention the disclosed structure were known in order to mitigate asymmetric warpage and improve control over component warpage.
second protective layer (4th molding layer) laterally surrounding the second chip structure (230) and the third chip structure (110) (see Yu, Fig.7 as shown above and ¶ [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Su and Yu to enable an integral second protective layer (4th molding layer) laterally surrounding the second chip structure (230) and the third chip structure (110) as taught by Yu in order to mitigate asymmetric warpage and improve control over component warpage (see Yu, Fig.7 as shown above and ¶ [0080]).
Regarding Claim 22: Su as modified teaches a chip package structure as set forth in claim 21 as above. The combination of Su and Yu further teaches wherein a third protective layer (2nd molding) laterally surrounding the second chip structure (230), wherein the second protective layer (4th molding) laterally surrounds the third protective layer (2nd molding) (note: the Yu integral molding layer is equivalent to the claimed separable second protective layer surrounding the third protective layer and the fourth protective layer because making separable molding layers not sufficient by itself to patentably distinguish over an otherwise old integral molding layer unless there are new or unexpected results) (see Yu, Fig.7 as shown above).  
Regarding Claim 23: Su as modified teaches a chip package structure as set forth in claim 22 as above. The combination of Su and Yu further teaches wherein a fourth protective layer (3rd molding) laterally surrounding the third chip structure (110), wherein the second protective layer (4th molding) laterally surrounds the fourth 3rd molding) (note: the Yu integral molding layer is equivalent to the claimed separable second protective layer surrounding the third protective layer and the fourth protective layer because making separable molding layers not sufficient by itself to patentably distinguish over an otherwise old integral molding layer unless there are new or unexpected results) (see Yu, Fig.7 as shown above).  
Regarding Claim 24: Su as modified teaches a chip package structure as set forth in claim 23 as above. The combination of Su and Yu further teaches wherein edges of the third protective layer (2nd molding) and the fourth protective layer (3rd molding) are substantially aligned with each other (see Yu, Fig.7 as shown above).  
Regarding Claim 25: Su as modified teaches a chip package structure as set forth in claim 22 as above. The combination of Su and Yu further teaches wherein a first conductive structure (56) penetrating through the first protective layer (66) and electrically connected to the second chip structure (34) (see Su, Fig.12 as shown above).  
Regarding Claim 26: Su as modified teaches a chip package structure as set forth in claim 22 as above. The combination of Su and Yu further teaches wherein a lower conductive structure (56) and an upper conductive structure (32), wherein the lower conductive structure (56) penetrates through the first protective layer (66) (see Su, Fig.12 as shown above), the combination of Su and Yu is silent upon explicitly disclosing wherein the upper conductive structure penetrates through the third protective later, and the third chip structure is electrically connected to the lower conductive structure through the upper conductive structure.  
32) penetrates through the third protective later, and the third chip structure (234) is electrically connected to the lower conductive structure (56) through the upper conductive structure (32) (see Su, Fig.12 as shown above and see Yu, Fig.7 as shown above). 
Regarding Claim 27: Su as modified teaches a chip package structure as set forth in claim 1 as above. The combination of Su and Yu further teaches wherein the boundary between the first molding layer (66) and the insulating layer (50) ends at the fifth sidewall of the insulating layer (50) (see Su, Fig.12 as shown above).  
Regarding Claim 28: Su as modified teaches a chip package structure as set forth in claim 1 as above. The combination of Su and Yu further teaches wherein a first conductive structure (56) passing through the first molding layer (66) and the insulating layer (50) and connected to the wiring structure (68/70) (see Su, Fig.12 as shown above).  

Conclusion

21.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BITEW A DINKE/Primary Examiner, Art Unit 2896